DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Regarding claim 1, from which claims 2-14 depend, in line 10, “coupling element” should be “a coupling element”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, in line 2, the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
Regarding claim 7, “stem-like” is indefinite as it is unclear what shapes fall within the scope of the claim.  For the purpose of examination, it is assumed that an element shaped as a stem is referred to.  
Regarding claim 13, it is unclear what has the recited axis of central symmetry.  For the purpose of examination, it is assumed the surgical device has the recited axis of central symmetry.  In line 3, “coupling elements” has unclear antecedent basis, as only a singular coupling element is previously recited.  For the purpose of examination, it is assumed “coupling element” is recited.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No. 2007/0260140 (Solar).
		Regarding claim 1, Solar discloses a surgical device (200) of repere configured to be connected to a vertebral spinous process of a patient (see paragraph [0007]; device configured to be connected to bone), said surgical device having a main body (210/203/208) which comprises: a skin contact element (210) having a lower face (bottom of 210, see Fig. 2) and an upper face (top of 210, see Fig. 2) opposite to each other, wherein said lower face comprises an abutment surface shaped to abut on the 
		Regarding claim 2, Solar discloses wherein said skin contact element (210) has a plate-shaped conformation (see Fig. 2; element 210 is shaped as a plate with planar surfaces). 
		Regarding claim 3, Solar discloses wherein said abutment surface has a substantially flat or planar development (see Fig. 2; bottom surface of element 210 is flat/planar). 
		Regarding claim 4, Solar discloses wherein said head element is connected to said upper face in a permanent manner (see paragraph [0047] and Fig. 2; element 203 is integrally connected to an upper surface of element 210; see also alternative head element 700 connected to an upper surface of alternative contact element 506). 
		Regarding claim 6, Solar discloses wherein said head element (203) comprises a concave external upper surface (see hollowed orifice 221 defining a concavity in the upper surface; see also alternative head element 700 with valve flaps 600 defining a concavity in the upper surface of head element 700). 
claim 7, Solar discloses wherein said at least a protruding element (208) has an overall oblong or stem-like conformation (element 208 is a stem descending from element 210, see Fig. 2). 
 		Regarding claim 8, Solar discloses wherein said at least a protruding element (208) extends according to a main development direction orthogonal with respect to said abutment surface (element 208 descends orthogonally from element 210 along a longitudinal axis defined by element 208, see Fig. 2). 
		Regarding claim 9, Solar discloses wherein said at least a protruding element (208) has a free terminal end having a sharp point (distal end of element 208 tapers to a sharp point at a free end, see Fig. 2). 
		Regarding claim 10, Solar discloses wherein said at least a protruding element (208) comprises a threaded external surface, being configured as a screw stem (see Fig. 2 and paragraph [0047]). 
		Regarding claim 11, Solar discloses comprising a single protruding element (208) having an axis of symmetry coinciding with said main development direction (central longitudinal axis of element 208 is coincident with main development direction, see Fig. 2). 
		Regarding claim 12, Solar discloses wherein said position indicating elements (204/206) are arranged in centered position with respect to said main body (see Fig. 2; elements 204/206 are inserted along a central longitudinal axis of the main body defined by element 208 and orifice 221) . 
		Regarding claim 13, Solar discloses the device (200) having an axis of central 

		Regarding claim 14, Solar discloses wherein said position indicating elements (204/206) comprise a plug element (216A/B) and said head element (203) comprises at least one hole (221) obtained at its own central portion and at said main development 
Direction (hole 221 extends centrally along its own longitudinal axis and along a longitudinal axis defined by element 208, see Fig. 2), said plug element being configured to engage reversibly with said at least one hole (see Fig. 2 and paragraph [0047]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Solar.
		Regarding claim 1, Solar discloses a surgical device (see Fig. 7) of repere configured to be connected to a vertebral spinous process of a patient (see paragraph [0007]; device configured to be connected to bone), said surgical device having a main 
		Regarding claim 5, Solar discloses that element 700 should be shaped to fit around element 510 (see paragraphs [0009] and [0053]), and Solar suggests that element 510 can be shaped like a hexagonal nut (see paragraphs [0044] and [0059] and Fig. 21).  Thus, it would be prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the head element (700) of Solar to be shaped like a hexagonal nut because Solar suggests the head element 700 should be shaped to fit around the contact element 510, which can be shaped like a hexagonal nut, and providing complimentary shapes helps elements to be fittingly connected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the references disclose surgical tracking devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773